Citation Nr: 0817189	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  05-18 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been provided to reopen 
a claim of entitlement to service connection for PTSD for 
accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1971 to December 
1971.  The veteran also had additional service in the U.S. 
Army Reserves.  The veteran passed away on May [redacted], 2003.  The 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In correspondence dated in April 2008, the appellant's 
counsel requested that the Board reassign docket number 05-18 
593 to this appeal.  That docket number, however, was already 
assigned to this appeal and the Board finds it unnecessary to 
take any action on the veteran's request.  

In correspondence dated in February 2008, the veteran's 
attorney requested a hearing before the RO.  The attorney 
argued that because the first time the RO adjudicated the 
underlying claim-whether new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for PTSD-was in the November 2007 SSOC, that the 
February 2008 correspondence was a notice of disagreement 
(NOD) with that initial decision.  The attorney argued that 
the appellant was entitled to a hearing at the RO.  The Board 
does not find the February 2008 correspondence to be an NOD 
with respect to the claim on appeal.  Here, the issue is 
whether new and material evidence has been provided to reopen 
a claim of entitlement to service connection for PTSD for 
accrued benefits purposes.  The RO had previously considered 
this issue in an October 2003 rating decision and accepted 
correspondence dated in July 2004 as an NOD.  38 C.F.R. 
§ 20.201 (2007).  Thus, the claim was already in appellate 
status as of February 2008 and the appellant's February 2008 
correspondence is not an NOD.    


FINDINGS OF FACT

1.  At the time of the veteran's death, the issue of whether 
new and material evidence had been submitted to reopen a 
claim of entitlement to service connection for PTSD was 
pending before the Board.

2.  By an unappealed decision dated in February 1999, the RO 
denied the veteran's claim of entitlement to service 
connection for PTSD. 	

3.  Evidence submitted subsequent to the February 1999 
decision is cumulative or redundant of the evidence of record 
at that time and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
		


CONCLUSIONS OF LAW

1.  The RO decision of August 1999 is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1998).

2.  New and material evidence has not been submitted to 
reopen the claim for service connection for PTSD and the 
requirements of service connection for accrued benefits 
purposes are not met.  38 U.S.C.A. §§ 5108, 5121 (West 2002); 
38 C.F.R. §§ 3.156(a), 3.1000(a) (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
imposes obligations on VA with respect to its duty to notify 
and assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

When a claimant is attempting to reopen a previously 
disallowed claim, VA must notify the claimant of the evidence 
and information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefits sought.  
Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  This requires 
VA to look at the bases for the prior denial and to respond 
with a letter describing what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 10.

The Board finds that VA has no further duty to notify prior 
to Board adjudication.  In correspondence dated in June 2007, 
the RO advised the appellant of what the evidence must show 
to establish entitlement to accrued benefits, including the 
underlying claim of entitlement to service connection for 
PTSD.  As regarding the underlying compensation claim, the RO 
advised that the PTSD claim had previously been denied and 
that new and material evidence was needed to reopen that 
claim.  The RO informed the appellant why the claim had 
previously been denied and informed her of the appropriate 
definition of new and material evidence.  

The RO also advised the appellant of VA's duties under the 
VCAA and the delegation of responsibility between VA and the 
claimant in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
claimant and which portion VA would attempt to obtain on 
behalf of the claimant.  The RO also specifically requested 
that the claimant send any evidence in her possession that 
pertained to the claim.  

In June 2007 correspondence the RO also informed the 
appellant that when service connection is granted, a 
disability rating and effective date of the award is 
assigned.  The RO also explained how the disability rating 
and effective date are determined.  The Board finds that in 
issuing this letter, the RO has satisfied the requirements of 
Dingess/Hartman.

Although the AOJ did not provide fully compliant notice until 
after initial adjudication of the claim, it readjudicated the 
claim and issued a supplemental statement of the case in 
November 2007.  The issuance of such notice followed by a 
readjudication of the claim remedied any timing defect with 
respect to issuance of compliant notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist the appellant in developing this claim.  As 
this is a claim for accrued benefits, only evidence in the 
file at the date of the veteran's death are for 
consideration.  U.S.C.A. § 5121(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.1000(a), (b) (2007).  This includes records 
generated by VA facilities that may have an impact on the 
adjudication of a claim because such records are considered 
to be in the constructive possession of VA adjudicators 
regardless of whether those records were physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  Thus, in 
an accrued benefits claim, VA has a duty to obtain records 
not already in the claims file, but in the custody of VA 
facilities.  Such records would include VA treatment records.  
Neither the appellant nor her attorney notified VA of any 
such records.  The appellant has also not requested a hearing 
before a Board member.  In the appellant's substantive 
appeal, dated in June 2005, she, through her attorney, 
specifically declined a hearing before the Board.  
Accordingly, the Board will proceed with appellate review.

Accrued Benefits

Accrued benefits include those a veteran was entitled to at 
death under existing ratings or decisions, or those based on 
evidence in the file at date of death.  38 U.S.C.A. § 5121(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.1000(a), (b) (2007).  
Prior to December 16, 2003, accrued benefits were limited to 
those benefits due and unpaid for a period not to exceed 2 
years prior to the last date of entitlement.  U.S.C.A. 
§ 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) (2006).  In 
2003, the 2-year limit on accrued benefits was appealed, such 
that a veteran's survivor may receive the full amount of the 
award for accrued benefits.  Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, 117 Stat. 2651 (December 16, 2003).  
This change in law only applies to veteran's who died after 
December 16, 2003.  The veteran died before the passage of 
this amendment, therefore, the 2-year limit applies.
 
The veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating of decision for a surviving spouse to be 
entitled to accrued benefits.  Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998).  The Court in Jones noted that "a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that, without the veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application."  Id. at 1300.  

At the time of his death, the veteran had one claim pending: 
whether new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for PTSD.  
The veteran's attorney has argued that U.S.C. § 5121(a) does 
not require the veteran's surviving spouse to meet the burden 
of providing new and material evidence to reopen the claim in 
order to receive accrued benefits.  Specifically, counsel 
noted in a written argument dated in April 2008, that the 
statute provides that compensation to which the veteran was 
"entitled at death under existing rating or decision, or 
those based on evidence in the file at the date of death" 
shall be paid to the surviving spouse (emphasis in original).  
Counsel went on to say that the appellant's "claim for 
accrued benefits is an independent claim for benefits and is 
premised on the evidence available in the record at the time 
of death," and that "VA's request for new and material 
evidence contradicts the law of accrued benefits, which 
requires that the decision be based on the evidence of record 
at the time of death."  

The Court has previously considered, but completely rejected, 
such an argument.  Noting that an accrued-benefits claim 
derives from a deceased veteran's claim, the Court held that 
a survivor's accrued-benefits claim asserting that the 
veteran's disorder was service connected necessarily 
incorporates any prior adjudications of the service-
connection issue in claims brought by the veteran.  Zevalkink 
v. Brown, 6 Vet. App. 483, 492 (1994), aff'd, 102 F.3d 1236 
(Fed. Cir. 1996).  Accordingly, the Court explained, the 
Board must adjudicate an accrued-benefits claim pursuant to 
the statutory provisions governing a reopened claim.  Id.  
There must be new and material evidence before the accrued-
benefits claim may be considered, just as would have been the 
case if the veteran had himself been representing the 
compensation claim.  Id.  The Board, therefore, will consider 
the underlying claim as a claim to reopen a previously 
disallowed claim rather than as an original service 
connection claim.

New and Material Evidence

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(2002); 38 C.F.R. § 3.156(a) (2007).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  38 C.F.R. § 3.156(a) (2007).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.

A review of the record shows that the Board previously denied 
the veteran's claim for service-connected benefits for PTSD 
in September 1998.  Thereafter, the veteran filed a motion 
for reconsideration pursuant to 38 C.F.R. § 20.1000.  The 
Board, however, denied the motion and informed the veteran of 
this denial in correspondence dated in June 1999.  The Board 
provided the veteran with notice of his procedural and 
appellate rights with the denial.  The Board's decision of 
September 1998 is final.  38 U.S.C.A. § 4005(c) (West 1990); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995).

While the motion to reconsider was pending, the RO received 
VAMC treatment records, which it construed to be a claim to 
reopen the previously denied PTSD service connection claim.  
The RO determined that the addition evidence was not new and 
material and declined to reopen the claim.  The RO informed 
the veteran of this denial in a letter dated in August 1999 
and informed him of his procedural and appellate rights.  The 
veteran failed to appeal that decision and it became final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1998).

In December 2001, the veteran filed a claim to reopen his 
previously disallowed PTSD claim.  In a February 2002 rating 
decision, the RO denied that claim.  The veteran appealed the 
decision to the Board, but on May [redacted], 2003-before the Board 
issued a final decision-the veteran passed away.  In August 
2003, the appellant filed the instant claim for accrued 
benefits.  In that claim for compensation benefits, the 
appellant, through her attorney, asserted that at the time of 
the veteran's death, there was a pending claim for 
entitlement to service connection for PTSD based on new and 
material evidence.  The appellant requested adjudication of 
this claim for accrued benefits purposes.  

Service connection for the underlying PTSD claim requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2007); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  Section 
4.125(a) of 38 C.F.R. incorporates the Diagnostic and 
Statistical Manual of Mental Disorders-IV (DSM-IV) as the 
governing criteria for diagnosing PTSD.  38 C.F.R. § 4.125(a) 
(2007).   

Pertinent medical evidence associated with the claims file 
prior to the last final denial in August 1999 included 
service medical records; VAMC outpatient treatment records; 
VA examination reports dated in November 1995, May 1997, and 
October 1997; an October 1996 psychological evaluation from 
Dr. R.M.; and a July 1997 psychiatric assessment from Dr. 
H.M.

Other pertinent evidence with the claims file prior to the 
last final denial in August 1999 included a transcript of a 
hearing conducted at the RO in July 1997; personnel records; 
a PTSD questionnaire, dated in September 1995; lay statements 
from the veteran's friends and relatives; and a transcript of 
a June 1998 travel board hearing.   

The evidence associated with the claims file showed that the 
veteran began receiving treatment at the VA mental health 
clinic in 1995.  In a psychology evaluation, dated in June 
1995, Dr. E.P. diagnosed the veteran with alcohol abuse, 
dysthymic disorder, and history of PTSD, delayed.  At that 
time he was diagnosed with PTSD.  In a mental health clinic 
general note, dated in September 1998, Dr. L.M. diagnosed 
PTSD, non-combat, and dysthymia.  According to this note, the 
veteran reported seeing people being injured or killed while 
in the military.  VA outpatient treatment records from May 
1996 to July 1996 reflected treatment for problems related to 
depression and anxiety.  

At his travel board hearing in June 1998, the veteran 
described four in-service stressors that he attributed to his 
PTSD.  The first incident involved seeing another soldier 
injured by a booby trap.  The second involved a helicopter 
that nearly landed on live ammunition.  The third incident 
involved having a gun pointed at him while training soldiers 
on the firing line.  The fourth incident involved witnessing 
an injury to another soldier on an obstacle course.  The 
veteran acknowledged that none of these was combat related, 
but instead occurred during training exercises.  The veteran 
explained that he was a drill sergeant and felt particularly 
guilty for incidents in which other soldiers were injured.  


Dr. D.H., in a November 1995 VA examination report failed to 
diagnose PTSD, noting that he did not see enough stressors or 
the style of PTSD reactions subsequent to stressors.  

In a psychological evaluation report from a private 
psychologist, dated in October 1996, Dr. R.M. discussed the 
veteran's in-service stressors and diagnosed PTSD, chronic 
and severe, on Axis I.  Dr. R.M. stated that the PTSD 
probably originated from emotional trauma in his military 
service.

The evidence also included a psychiatric assessment, dated in 
July 1997, in which Dr. H.M., psychiatrist, confirmed the 
PTSD diagnosis.  

In a May 1997 VA examination report, Dr. D.H. diagnosed major 
depression with anxiety.  Dr. D.H. did not accept the 
veteran's stressors as sufficient to support a PTSD 
diagnosis.  

In three separate lay statements received in August 1995, 
individuals who served with the veteran described several of 
the veteran's reported stressors in detail.  These 
individuals confirmed that they had been present during some 
of these episodes.

In a VA examination report, dated in October 1997, Dr. L.V. 
concluded that the veteran did not meet the criteria for a 
PTSD diagnosis.  Dr. L.V. discussed the veteran's reported 
stressors and observations from interviewing the veteran.  
Dr. L.V. explained that the veteran's reported stressors were 
not war events and were not quite unusual in the complicated 
military life.  Dr. L.V. also noted that the veteran's 
prolonged and chronic alcohol consumptions were intertwined 
with his alleged PTSD experiences.  Dr. L.V. noted that 
veteran's with alcohol problems, civilian problems, or 
marital difficulties often interpreted their problems on 
account of PTSD.  Dr. L.V. stated that this might be the 
situation here.  

Evidence associated with the claims file after the last final 
denial in August 1999, but received by VA prior to the 
veteran's death on May [redacted], 2003, included VAMC outpatient 
treatment records, dated from February 1995 to May 2001.  Of 
these, only the records dated from May 1999 to May 2001 were 
not already associated with the claims file.  

The newly submitted evidence reflected continuing treatment 
for stress and anxiety.  In a mental health interim progress 
note dated in May 1999, Dr. L.M. stated that the veteran was 
stressed out with pressures related to his job.  The doctor's 
impression was anxiety and depression.  In a note dated in 
December 1999, Dr. L.M. confirmed the veteran's PTSD 
diagnosis and noted that the veteran claimed to have seen 
people injured or killed during training.  In a May 2001 
mental health assessment, Dr. L.M. stated that the veteran 
continued to have difficulty coping with stresses of his job.  
Dr. L.M.'s assessment was that the veteran had difficulty 
coping with combat-related symptoms and depression.  

The Board finds the evidence submitted since the last final 
denial does not meet the "new and material" criteria.  
First, the progress notes dated from May 1999 to May 2001 had 
not previously been submitted to agency decision makers, 
therefore they are "new."  They are not material, however, 
because they do not relate to an unestablished fact necessary 
to substantiate the claim.  In the December 1999 mental 
health note, Dr. L.M. only confirmed the PTSD diagnosis on 
the stressors as reported by the veteran.  This is 
duplicative of evidence of record prior to the last final 
denial in August 1999.  Specifically, the Board refers to a 
mental health general note, dated in September 1998, in which 
Dr. L.M. reported the same findings.  

New and material evidence would include credible supporting 
evidence that one or more of the claimed in-service stressors 
occurred.  The evidence submitted after August 1999 does not 
relate to the occurrence of the claimed in-service stressor.  
Absent any new and material evidence, the claim must not be 
reopened. 


ORDER

New and material evidence having not been submitted, 
entitlement to service connection for PTSD, for accrued 
benefits, is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


